DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al (US Pub No. 2014/0300349).

    PNG
    media_image1.png
    757
    681
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    773
    401
    media_image2.png
    Greyscale

Note below]: determine a first differential magnetic field measurement of a magnetic field using magnetic sensing probes of the first group of magnetic sensing probes (21, 41 and 43), the magnetic field being produced by an electric current to be measured; determine a second differential magnetic field measurement of the magnetic field using magnetic sensing probes of the second group of magnetic sensing probes (22, 42 and 44); and determine a strength of the electric current based on a difference between the first differential magnetic field measurement and the second differential magnetic field measurement.
[Note: Claim limitations that employ phrases of the type “configured to” are typical of claim limitations, which may not distinguish over the prior art. It has been held that the recitation that an element is “configured to” performing a function is not a positive limitation but only requires the ability to so perform. See also MPEP 2111.04]
Regarding claim 2, Walker et disclose wherein the first group of magnetic sensing
probes (21, 41 and 43) and the second group of magnetic sensing probes (22, 42 and 44) each comprise two magnetic sensing probes, wherein the first differential magnetic field measurement is determined using the two magnetic sensing probes (21 and 41) of the first group of magnetic sensing probes (21, 41 and 43), and wherein the second differential magnetic field measurement is determined using the two magnetic sensing probes (22 and 42) of the second group of magnetic sensing probes (22, 42 and 44).

probes (21, 41 and 43) and the second group of magnetic sensing probes (22, 42 and 44) are implemented on the same die [not shown].
Regarding claim 9, Walker et disclose wherein the electric current to be measured
is an electric current flowing through a conductor (conductor 19), wherein the first group of magnetic sensing probes (21, 41 and 43) is arranged vertically between the conductor (19) and the second group of magnetic sensing probes (22, 42 and 44), and wherein the conductor (19) is arranged laterally between the magnetic sensing probes of the first group of magnetic sensing probes (21, 41 and 43) and laterally between the probes of the second group of magnetic sensing probes (22, 42 and 44).
Regarding claim 10, Walker et disclose wherein the current sensor (10) comprises a package (combination of arms 11-12, cross piece 14 and neck piece 27) comprising the first group of magnetic sensing probes (21, 41 and 43), the second group of magnetic sensing probes (22, 42 and 44), and the sensor circuitry (25).
Regarding claim 11, Walker et disclose wherein the electric current to be measured is an electric current flowing through a conductor (conductor 19), wherein the conductor (19) passes through the package (11-12, 14 and 27).
Regarding claim 12, Walker et disclose wherein the electric current to be measured is an electric current flowing through a conductor (conductor 19), wherein the conductor (19) is arranged outside the package (11-12, 14 and 27).
Regarding claim 13, Walker et disclose wherein a first probe (21) of the first group of

Regarding claim 14, Walker et disclose wherein each magnetic sensing probe of
the first group of magnetic sensing probes (21, 41 and 43) is vertically aligned with a magnetic sensing probe of the second group of magnetic sensing probes (22, 42 and 44).
Regarding claim 15, Walker et disclose a method for sensing a strength of an electric current, the method comprising: determine [via sensing circuitry 25] a first differential magnetic field measurement of a magnetic field using magnetic sensing probes of a first group of magnetic sensing probes (21, 41 and 43), the magnetic field being produced by an electric current; determine a second differential magnetic field measurement of the magnetic field using magnetic sensing probes of a second group of magnetic sensing probes (22, 42 and 44); and determine a strength of the electric current based on a difference between the first differential magnetic field measurement and the second differential magnetic field measurement.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al (US Pub. No. 2014/0300349) in view of Aichriedler et al (US Pub. No. 2019/0229640).
	Regarding claims 3-5 and 7, Walker et disclose [see Figs 1-3 above] a current sensor (current probe 10)  for sensing a strength of an electric current, the current sensor (10) comprising: the first group of magnetic sensing probes (magnetic field sensors 21, 41 and 43) which are disposed laterally spaced from each other and the second group of magnetic sensing probes (magnetic field sensors 22, 42 and 44) which are disposed laterally spaced from each other. However, the prior art does not disclose the groups of magnetic sensing probes are implemented in dies as claimed. Aichriedler et al disclose a current senor (current sensor module 2) comprising groups of magnetic sensing probes (magnetic field sensor elements 5u, 5v and 5w) are implemented in dies which are arranged vertically adjacent to each other are arranged at opposite sides of a substrate of a package of the current sensor [see paragraphs [0030]-[0031] for details]. Further, Aichriedler et al teach that the addition of groups of magnetic sensing probes implemented in dies is advantageous because it helps generate a differential sensor signal based on the respective magnetic field impinging thereon such that a plurality of 
Regarding claim 6, Walker et al in view of Aichriedler et al disclose group of magnetic sensing probes implemented on dies. However, the prior arts do not disclose wherein the first and the second die are stacked on top of each other. It is well known to have different arrangement of dies where needed by the user [see MPEP 2144.04; In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to stacked dies on top of one another since the rearrangement of parts were held unpatentable because the positions of parts would not have modified the operation of the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bilbao De Mendizabal et al (US Patent No. 11,035,887) - A current sensor device for measuring a current of at least 30 Amps, comprising: a lead frame with an electrical conductor having a centerline; a substrate mounted to the electrical conductor and comprising a first and a second magnetic sensor.
Huber Lindenberger et al (US Pub. No. 2019/0107585) - A magnetic sensor device comprises a substrate, first and second magnetic sensors, and one or more inductors are disposed over the substrate and are controlled by a magnetic sensor controller having a control circuit.
Latham (US Pub. No. 2019/0025346) - A current sensor for sensing a direct magnetic field generated by a current through a conductor includes at least one first magnetic field sensing element spaced from at least one second magnetic field sensing element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858